DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 8-9, 11-12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable 

over Loury et al. (US 2009/0222976). Loury et al. (hereinafter Loury) discloses a 

collapsible/foldable  helmet including a center chassis (8) having a substantially concave shape 

defining a void in an underside thereof shaped and sized to receive a portion of a human head 

with the center chassis including a first pivot axis/left articulation point and a second pivot 

axis/right articulation point, subparagraph 50 and  as shown in figures 2 and 3. Further, 

a first side chassis /deformable internal element (9) includes a first support rotatably coupled to 

the center chassis (8) at two ends along the first pivot axis/left articulation point as shown in 

figure 3. 







The first side chassis (9) includes a plurality of first fingers/protrusions (16) extending from the 

first support toward the center chassis (8) and the plurality of first fingers (16) shaped to move 

into the void when the first support is rotated adjacent to the center chassis (8) about the first 

pivot axis/left articulation point by engaging with notches (14). 

Furthermore, a second side chassis/deformable internal element (10) includes a second 

support rotatably coupled to the center chassis (8) at two ends along the second pivot axis/right 

articulation point as also shown in figure 3. In addition, the second side chassis (10) includes a 

plurality of second fingers/protrusions (16) extending from the second support toward the center 

chassis (8) as shown in figure 2. The plurality of second fingers (16) shaped to move into the 

void and interlock with the plurality of first fingers in the void when the second support is 

rotated adjacent to the center chassis about the second pivot axis by engaging with notches (13), 

subparagraph 88. The one or more of the first side chassis and the second side chassis are 

lockable by limit stops (42) from rotation relative to the center chassis (8), subparagraphs 97-98 

and as shown in figure 12.  Also, an outer/exterior shell defined by upper part (2) and two elytra 

(3,4) engages with one or more of the center chassis, the first side chassis, and the second side 

chassis as shown in figure 2. The notches (13) of the center chassis (8) define a mechanical stop 

configured to prevent rotation beyond a predetermined amount of one or more of the first support 

and the second support relative to the center chassis as the one or more of the plurality of first 

fingers (16) of first side chassis (9) and the plurality of second fingers (16) of the second side 





chassis (10) each having the stop at least partially disposed therebetween engages with the 

center chassis as shown in figures 2 and 3.  Additionally, one or more straps/cords (27)  

connects the center chassis via occipital portion (5) with the first side chassis and the second side 

chassis in an adjustable manner about the head as shown in figure 13a.   


	It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the helmet of Loury is substantially collapsible/foldable in order to be 

easily transported and available to protect the head when needed or depending on particular 

application thereof.  


	With regard to claims 11 and 12, subparagraph (47) discloses  the external outer shell 

(2,3,4) made of rigid material such as polycarbonate and subparagraphs (78-79) discloses the 

center chassis, the first and second chassis being made of polymer foam, etc. Therefore, it would 

have been obvious to one skilled in the art before the effective date of the claimed invention that 

the shell of Loury is made of a second material of polycarbonate like plastic, etc. that is more 

rigid with a hardness greater than the center chassis , the first  chassis and the second chassis 

being made of a first material of a polymer foam in order to absorb force of impact when the 

helmet is worn or depending on end use thereof. 

 








Allowable Subject Matter
3.	Claims 3-7, 10, 13 and 15-16 are objected to as being dependent upon a rejected base 

claim, but would be allowable if rewritten in independent form including all of the limitations of 

the base claim and any intervening claims.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior are references cited on PTO-892 discloses helmets that are substantially 

collapsible. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






March 22, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732